DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 09/24/2020.  These drawings are accepted.

Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding: 
A light-emitting element in either claim 1 or claim 15, particularly in combination with the limitation regarding the hole-transport layer including a plurality of layers each containing a different material, and among the plurality of layers of the hole-transport layer, a layer in contact with the quantum dot layer is higher in ionization potential than the quantum dot layer; and
2O3.
Kinge et al. (US 2018/0254421 A1), as one of closest prior art of record, teaches a light-emitting diode, comprising: a hole transport layer 4 and an active layer 3 formed of quantum dots between first and second electrodes 5-6, wherein an ionization potential of the hole transport layer (i.e., an energy level below vacuum in eV of the hole transport layer 4 ) being  higher than that of the active layer formed of quantum dots (Figs. 1-3 and paragraphs 62-73).  Lee et al. (US 2019/0097151 A1), as one of closest prior art of record, teaches a light-emitting diode, comprising: a hole-transport layer 144 formed of Cr2O3 and a quantum dot layer 150 including quantum dots between first and second electrodes 110-120 (Figs. 1-2 and paragraphs 39-46).  Ryu et al. (US 2019/0157566 A1), as one of closest prior art of record, teaches a light-emitting diode, comprising: a plurality of hole transport layers 144a-144b of 144 and an emitting material layer EML 150 formed of quantum dots between first and second electrodes 110 and 120 (Figs. 2 and paragraphs 76-80).  However, there is no obvious reason to combine Kinge et al., Lee et al., and/or Ryu et al. together to teach the claimed limitation above in combination.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/
Primary Examiner, Art Unit 2829